Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Specification
The paragraph which follows the description of the views of the reproductions [The parts show as solid … center of reproduction 1.9] contains extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904).  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

The above paragraph also improperly describes the broken lines as for illustrative purposes only.  Since dotted and broken lines may mean different things in different circumstances, it must be made clear in each design case what they mean.  See In re Blum, 153 USPQ 177 (C.C.P.A. 1967). The phrase “for illustrative purposes only” does not clearly define the broken lines and does not exactly identify what the broken lines are showing. The descriptions in the specification are required to be clear and accurate See MPEP 1503.01 (II).  Further, the phrase “for illustrative purposes only” is not descriptive solely of the broken lines, since the entire drawing is illustrative in nature.

For accuracy and a clear understanding of the claimed design, the above paragraph has been replaced in its entirety by:

-- The even dash broken lines show portions of the mattress that form no part of the claimed design.  The long-dash, short-dash broken lines represent the boundaries of the claim and form no part thereof. 

Reproduction 1.12 is an enlarged cross-sectional view taken along the center of reproduction 1.9.   Reproduction 1.13 is an enlarged cross-sectional view a little bit above the center of reproduction 1.9 at the claimed four circular holes. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        04/12/2021